DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA ..
The finality of the office action mailed 3/11/2021 is withdrawn.
Election/Restrictions
Claims 2, 6 and 16-19 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/22/2020.

Response to Arguments
	Applicant arguments filed 3/29/2021 with respect to the prior art rejections are persuasive and new rejections are presented below which address the claimed “isostearyl alcohol.”
With regards to the ODP rejection(s), as Applicant has not addressed the merits of the rejection(s), the double patenting rejection(s) is/are maintained for the reasons of record.

New Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-5 and 7-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Delowsky (US 2017/0112738), Hasagawa (US 2012/0308505), Croda (“The Use of Polyamides in Hair Care (oil) Compositions”, Research Disclosure (“RD”) 599035 (February 2014); and its DERWENT abstract - Access No. 2014-J86818), Havass et al (GB 1,117,129) and Yoon (WO 2017/003122).
For ease of examination, the Examiner relied upon US Publication US 2018/0185267 as an equivalent English translation of the Korean WO 2017/003122 publication.  All citations henceforth to Yoon are locations in the US Publication.
Delowsky teaches silicone-free cosmetics comprising a) at least one isoparaffins from the group consisting of isodecane, isoundecane, isododecane, isotridecane and isotetradecane, b) at least one ester oil from the group consisting of tri-fatty acid esters of saturated and/or unsaturated linear and/or branched fatty acids with glycerol, and c) at least one ester oil c) different from ester oil b) [0128-0131].
Regarding claims 1d and 9-11: The isoparaffins may be used individually or in mixtures of two or more.  These isoparaffins are characterized by improved olfactory properties when used in cosmetics comprising ester oils [0015 and 0023].   In view of these teachings it would have been prima facie obvious to use a mixture of all the taught isoparaffins, as mixtures are specifically contemplated and thus 
Regarding claim 12: Delowsky teaches the cosmetic to be in the form of a hair oil [0142].
Regarding claim 1b and 7: Delowsky teaches the ester oils b) and c) to be present in amounts of 0.2-90% [0139-0140].
Regarding instant claims 4-5: Delowsky teaches that as its component c) (i.e., at least one ester oil different from its ester oil b)), compounds of general formula (D4-I) shown below as well as PPG-3 Benzyl Ether Myristate can be used ([0023], [0025]-[0029]):

    PNG
    media_image1.png
    94
    389
    media_image1.png
    Greyscale
.
Delowsky teaches ([0029]) that in formula (D4-I), R2 can be derived from fatty alcohol such as isopropyl alcohol and R1 can be derived from isostearic acid.  Thus, Delowsky’s teaching of formula (D4-I) renders obvious isopropyl isostearate.  It would have been obvious to one skilled in the art to use a mixture of isopropyl isostearate and PPG-3 Benzyl Ether Myristate as Delowsky’s component c) with a reasonable expectation of success as it must be remembered that “when a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.” 
Regarding claim 1c and 8: Delowsky teaches that optional ingredients which can be included in the composition include fatty alcohols, such as C6-C22 fatty alcohols and these can be used in amounts ranging from 0.1-10%.
However, Delowsky does not teach the fatty alcohol to specifically be isostearyl alcohol.
Hasagawa teaches a hair care composition comprising base oils and teaches that liquid fatty alcohols suitable for use include isostearyl alcohol (C18 fatty alcohol) (Abs and [0044])
It would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Delowsky with those of Hasagawa 
However, Delowsky does not teach the composition to comprise one or more polyamides.
Croda teaches that by using polyamides in hair oil compositions, one can achieve improved physical properties, good appearance and acceptable tolerances (Derwent Abs) and teaches that the use of polyamide in hair oils impart lubricity/friction reduction to the hair, provides a sensorial benefit in the form of improved feel of the hair and gives additional benefits such as manageability, combability, style retention and anti-frizz (Pg. 2-3 of RD 599035).
Havass discloses that a hair grooming composition containing a polyamide resin results in more enhanced hair grooming efficiency and produces a greater brilliance (Pg. 5, lines 5-15).  Havass furthermore teaches (claim 6) that the polyamide resin is used in the amount of 2-10 wt.% (Havass – claim 6), reading on instant claims 3 and 13-15..
It would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Delowsky and Hasagawa with those of Croda and Havass.  One of skill in the art would have been motivated to add 2-10 wt% of a polyamide resin to Delowsky’s silicone-free hair oil composition with a reasonable expectation of achieving improved physical properties, good appearance, acceptable tolerances as well as obtaining enhanced hair grooming efficiency and a greater brilliance, as taught by RD 599035 and Havass.
However, the above reference do not teach the claimed viscosity.
Yoon discloses a liquid oil dispersion cosmetic (Abs).  The liquid type cosmetic is taught to have a low-viscosity of 2,000-15,000 centipoise (cps) in order to provide a fresh feel of use [0034].
It would have been prima facie obvious to a skilled artisan to modify the above reference with the teachings of Yoon and formulate the hair oil to have a low viscosity ranging from 2,000-15,000 as this .

Claims 1, 3-5 and 7-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Delowsky (US 2017/0112738), Hasagawa (US 2012/0308505), Croda (“The Use of Polyamides in Hair Care (oil) Compositions”, Research Disclosure (“RD”) 599035 (February 2014); and its DERWENT abstract - Access No. 2014-J86818), Havass et al (GB 1,117,129) and Yoon (WO 2017/003122),  as applied to claims 1, 3-5 and 7-15 above, and further in view of Bernard (WO 2015/186091).
As discussed above, the prior art makes obvious the limitations of claims 1, 3-5 and 7-15, however, they do not teach the elected polyamide-3 and polyamide-8.
Bernard discloses hair compositions comprising emollients and at least one polyamide (Abs).  Bernard teaches the use of polyamide-3 and/or polyamide-8, thus clearly contemplating the use of both polyamide-3 and polyamide-8.
In view of the teaching of Bernard, it would have been prima facie obvious to use polyamide-3 and polyamide-8 as the polyamide in Delowsky’s hair oil with a reasonable expectation of achieving improved physical properties, good appearance, acceptable tolerances as well as obtaining enhanced hair grooming efficiency and a greater brilliance as polyamide-3 and polyamide-8 are shown by the prior art to be suitable species of polyamide for use in hair cosmetics.

Claims 1, 3-5 and 7-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Delowsky (US 2017/0112738), Hasagawa (US 2012/0308505), Croda (“The Use of Polyamides in Hair Care (oil) Compositions”, Research Disclosure (“RD”) 599035 (February 2014); and its DERWENT abstract - Access No. 2014-J86818), Havass et al (GB 1,117,129) and Yoon (WO 2017/003122),  as applied to claims 1, 3-5 and 7-15 above, and further in view of Andersson (NPL 2014), Greco (US 9,333,155) and Bernoud (US 2012/0027702).

As discussed above, the prior art, specifically Delowsky, makes obvious the use of isopropyl isostearate and PPG-3 benzyl ether myristate, and teaches that plant oils such as shea butter can be added [0116] this it would have been obvious to add shea butter to the composition with a reasonable expectation of success as it must be remembered that “when a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.” 
Andersson discusses functional and sustainable emollient esters from shea. Andersson teaches that Shea Butter (SB) ethyl esters facilitates the formation of a thin emollient film, spread evenly on both skin and hair surfaces (Pg. 99). Anderson teaches that SB ethyl esters have a greater spreadability and is significantly less greasy when compared to Butyrospermum parkii butter. The SB esters combine well with other esters, vegetable oils, silicones and other synthetic emollients in skin care product formulations (Pg. 100).
In view of these teaching's it would have been prima facie obvious to a skilled artisan of ordinary skill in the art to substitute the taught shea butter with SB ethyl ester as Andersson teaches the SB ethyl esters to be less greasy have greater spreadability over shea butter. One of skill in the art would have a reasonable expectation of success as Andersson teaches that SB esters combine well with other esters, vegetable oils, silicones and other synthetic emollients in skin care product formulations.
It is noted that Delowsky further teaches dicaprylyl carbonate to be a suitable ester oil for use, therefore, its prima facie obvious in the art to add dicaprylyl carbonate to the formulation made obvious above to arrive at compositions "yielding no more than one would expect from such an arrangement."
Greco discloses personal care compositions comprising a dry emollient and an oily emollient and the composition is free of silicone (Abs). Greco teaches the dry emollient to be dicaprylyl carbonate and teaches that when a dry emollient is used by itself in amounts of about 8-12%, there is a risk of irritation of the skin and eyes, particularly over time as the emollient penetrates the skin, thus its desirable to use 
Bernoud teaches an oily cosmetic which can comprise non-volatile oils [0027]. Suitable oils include neopentyl glycol diheptanoate and heptyl undecylenate, thus demonstrated by the prior art to be functionally equivalent non-volatile oils used in cosmetics for application to the skin. It would have been prima facie obvious for a person of ordinary skill in the art to modify the teachings above and add heptyl undecylenate to the lip balm made obvious above, as Greco teaches that dicaprylyl carbonate, in the taught amounts, can cause irritation to the skin, but this can be avoided by addition of heptyl undecylenate. One of skill in the art would have also been motivated to add neopentyl glycol diheptanoate as heptyl undecylenate and neopentyl glycol diheptanoate are shown by the prior art to be art recognized equivalents and its prima facie obvious to combine two components each taught by the prior art to be used for the same purpose in order to create a new composition for the same purpose (oily cosmetic). One of skill in the art would have a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention and Wong teaches that additional cosmetic
Ingredients can be added.
As recognized by MPEP §2144.06, it is prima facie obvious to substitute art-recognized equivalents, and an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7-15 are provisionally rejected on the ground of nonstatutory double patenting as
being unpatentable over claims 1-19 of copending Application No. 16/685330 (reference  application). Although the claims at issue are not identical, they are not patentably distinct from each other because both disclose silicone-free hair oils comprising one or more polyamide, such as polyamide-8 and polyamide-3, esters selected from isopropyl isostearate, neopentyl glycol diheptanoate, PPG- 3 Benzyl Ether Myristate, Shea Butter Ethyl Esters, Heptyl Undecylenate and mixtures thereof, one or more hydrocarbon oils comprising isododecane, a C12-C17 Alkane, or a mixture of isododecane and C12-C17 Alkane and a component selected from Ricinus Communis (Castor) Seed Oil or Isostearyl Alcohol. All 
Conclusion
No claims are allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Berrios whose telephone number is (571)270-7679.  The examiner can normally be reached on Monday-Thursday 7am-4pm; Friday 9am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571) 272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/JENNIFER A BERRIOS/Primary Examiner, Art Unit 1613